     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                        SACRAMENTO DIVISION

12
                                                    ) Case No.: 2:18-cv-02809-AC
13   ZENA M. ANDERSON,                              )
                                                    )  STIPULATION
14                   Plaintiff,                     )
                                                    )
15          vs.                                     )
     NANCY A. BERRYHILL,                            )
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
             IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20
     that the time for responding to Plaintiff’s Opening Brief be extended from May 13, 2019 to June
21
     20, 2019. This is Defendant’s first request for extension. Good cause exists to grant
22
     Defendant’s request for extension. Counsel was out of the office last month following the death
23
     of her two cousins, and uncle. As a result, Counsel attended funeral and prayer services and took
24
     care of her elderly mother, who became ill. Good cause also exits as Counsel also has over 100+
25
     active social security matters, which require two or more dispositive motions per week until mid-
26
     July. Due to heavy caseload and unexpected leave, Counsel needs additional time to adequately
27
     review the transcript and properly respond to Plaintiff’s Motion for Summary Judgment. The
28


     JS for Extension of Time; 2:18-cv-02809-AC     1
 1   parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 2   Defendant makes this request in good faith with no intention to unduly delay the proceedings.
 3   Counsel apologizes for the belated request, but made her request as soon as reasonably
 4   practicable, as she has been on sick/personal leave.
 5   Respectfully submitted,
 6
     Dated: May 13, 2019                          /s/ * John V. Johnson
 7
                                                  (*as authorized by email on May 13, 2019)
 8                                                JOHN V. JOHNSON
                                                  Attorney for Plaintiff
 9
10
     Dated: May 13, 2019                          MCGREGOR W. SCOTT
11
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14
15                                                                               By     /s/ Tina L.
     Naicker
16                                                TINA L. NAICKER
                                                                                        Special
17   Assistant U.S. Attorney
18                                                Attorneys for Defendant

19                                                ORDER
20   APPROVED AND SO ORDERED:
21
22   DATED: May 14, 2019
23
24
25
26
27
28


     JS for Extension of Time; 2:18-cv-02809-AC       2
